Title: To George Washington from Brigadier General Lachlan McIntosh, 14 May 1779
From: McIntosh, Lachlan
To: Washington, George



Sir.
Camp [Middlebrook] the 14th May 1779

Altho’ I despised the Slander I found so Industriously Spread upon the Road as I came down. I am too tenacious of my own Reputation. and the reflection it may Occasion upon your Excellencys Judgement in appointing an Improper Officer to a Department, to pass over what may tend to injure either hereafter, & committed to Record. The groundless Aspersions of Colo. George Morgan in the Course of Mister Steel’s Tryal in Fort Pitt. and Encouraged by the Success of that. his barefaced attempt now to arraign the Judgement, knowledge & Conduct of the Honle the Board of warr, the Late Commissioners, myself and others acting immediately under the Authority & direction of Congress, in a speech he framed himself and put into the Mouths of a few Delaware Chiefs, & Invited down by him for this purpose, altho by far the greater part of that Nation have broke through the most Solemn and Deliberate Treaty & Confederation lately Entered into, and are now in actual Warr against us, & do more Mischief than any other of the western Tribes. Obliges me, however short my time here may be, to request your Excellency that you will please to order an Examination into my Conduct Since I went to the westward, either by a Court of Inquiry or Court Martial as you think proper. And that Colo. John Gibson Mister Sample and any other Gentleman who were West of the Mountains in that time, may be detained for that purpose. I am with the greatest Respect Your Excellencys most obt Hble servt
Lachn McIntosh
